Citation Nr: 1133359	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-37 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for service-connected psoriasis, prior to August 2, 2006.

2.  Entitlement to a rating greater than 30 percent for service-connected psoriasis, as of August 2, 2006.

3.  Entitlement to an initial rating greater than 10 percent for service-connected degenerative change of the left and right sacroiliac joints with disc protrusion at L3-4, L4-5, and L5-S1, prior to August 2, 2006.

4.  Entitlement to a rating greater than 20 percent for service-connected degenerative change of the left and right sacroiliac joints with disc protrusion at L3-4, L4-5, and L5-S1, as of August 2, 2006

5.  Entitlement to service connection for an elbow, hand, and knee disorder, to include as secondary to service-connected psoriasis and/or due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to September 2005.  

The Veteran's increased rating claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for psoriasis and degenerative change of the left and right sacroiliac joints with disc protrusion at L3-4, L4-5, and L5-S1, and assigned 10 percent ratings for both disabilities, effective October 1, 2005.  

The Veteran's service connection claim comes before the Board on appeal from a November 2006 rating decision of the Winston-Salem RO, which denied service connection for a bilateral elbow, hand, and knee condition.  In this decision, the RO also increased the Veteran's rating for psoriasis to 30 percent disabling and the rating for degenerative change of the left and right sacroiliac joints with disc protrusion at L3-4, L4-5, and L5-S1 to 20 percent disabling, effective August 2, 2006.  

As the Veteran's statement received in August 2006 expresses disagreement with the initial January 2006 rating decision, the Board finds that this document constitutes an effective Notice of Disagreement (NOD) such that the Veteran's initial disability ratings for his back and skin disorders are properly before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  The issues have been recharacterized on the title page to reflect the staged ratings assigned by the RO.  Additionally, the Veteran's service-connection claim has been recharacterized to reflect his service in the Persian Gulf and his assertion that medical professionals have been largely unable to diagnose his joint disorder and his contention that his joint disorder may be related to his service-connected psoriasis. 

The issues of entitlement to an initial rating greater than 10 percent, prior to August 2, 2006, for service-connected degenerative change of the left and right sacroiliac joints with disc protrusion at L3-4, L4-5, and L5-S1; entitlement to a rating greater than 20 percent for service-connected degenerative change of the left and right sacroiliac joints with disc protrusion at L3-4, L4-5, and L5-S1, as of August 2, 2006; and entitlement to service connection for an elbow, hand, and knee disorder, to include as secondary to service-connected psoriasis and/or due to an undiagnosed illness is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's psoriasis is manifested by constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past twelve month period.


CONCLUSION OF LAW

During the entire appellate period, the criteria for a 60 percent rating, and not higher, for service-connected psoriasis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Code 7816 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the U.S. Court of Appeals for Veterans Claims (Court), held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for psoriasis.  In Dingess, 19 Vet. App. at 490-91, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As such, section 5013(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  The Veteran was provided with legally sufficient notice at discharge through the Benefits Delivery at Discharge program.  As such, VA's duty to notify in this case has been satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128, 136 (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). 

Regarding the duty to assist, the RO has obtained the Veteran's service records, VA treatment records, and all adequately identified private treatment records.  The Veteran's service treatment records from June 2004 show that he reported having seen a dermatologist in Colorado since 1991.  These dermatology records are not present in the claims file.  However, as noted above, the Veteran was asked to identify any records he would like VA to obtain in the Benefits Delivery at Discharge notice letter; in September 2006, he was also specifically asked to either send any private records that are not already part of the claims folder or to submit a VA Form 21-4142, Authorization and Consent to Release Information, so VA could obtain the records on the Veteran's behalf.  The Veteran did not respond with any identifying information with regard to any private dermatology treatment records dating back to 1991.  Therefore, as the records have not been adequately identified by the Veteran, VA is not under a duty to obtain them before proceeding with the Veteran's claim.  Segars v. Shinseki, 23 Vet. App. 290 (2009) (holding that the duty to assist applies to relevant records that the claimant has adequately identified); Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005) ( holding that VA did not violate duty to assist in failing to get records where Veteran did not identify the records, request VA to obtain them, or explain how they might be relevant to the claim at no time during the pendency of the claim before VA).

The Veteran was provided with two VA skin examinations - in April 2005 and October 2006.  Therefore, the duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issue of entitlement to a higher rating for service-connected psoriasis.


II.  Increased Rating

In March 2005, the Veteran filed a claim seeking service connection for a skin disorder.  The RO granted the claim in January 2006 and assigned a 10 percent rating, effective October 1, 2005.  In August 2006, the Veteran submitted a statement asserting that the April 2005 VA examination report did not adequately describe the extent of his skin disorder, which, he asserted, covered far more than 16 percent of his body and 18 percent of his exposed skin.  In November 2006, the RO issued a second rating decision increasing the Veteran's disability rating to 30 percent disabling.  As this decision did not constitute a complete grant of the benefit sought, this issue is properly on appeal before the Board.

The Board notes that the Veteran has specifically alleged that he is entitled to a higher rating for his service-connected psoriasis because of the joint pain he experiences that may be linked to his psoriatic rashes.  This theory of entitlement is being adjudicated as a claim for service connection for joint pain and, as noted above, is addressed in the remand order below.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known a "staged rating."  Id. at 126.  As reflected on the title page, the Veteran's rating is currently staged at 10 percent prior to August 2, 2006, and 30 percent as of August 2, 2006.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the Board finds that these staged ratings are inapplicable in this case. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

At the outset, the Board notes that, the Veteran initially filed his claim for service connection for psoriasis in March 2005, and that during the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the skin regulations will not be applied here.  See id.  

The Veteran is currently rated under Diagnostic Code (DC) 7816.  Under DC 7816, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected or systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period, a 60 percent rating is warranted.  38 C.F.R. § 4.118, DC 7816.

Additionally, under DC 7816, psoriasis can also be rated as disfigurement of the head, face, and neck under DC 7800 or for scars under DCs 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  

Under DC 7800, disfigurement of the head, face, or neck is assigned a 10 percent rating where there is one characteristic of disfigurement; a 30 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are (1) a scar of 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  
38 C.F.R. § 4.118 DC 7800, Note (1) (2007).

The Veteran's service treatment records show regular treatment for psoriasis, described as a rash on the scalp, ears, face, elbows, and knees with itchy red lesions and dry scaly patches or plaques.  It was treated with mild soap and topical corticosteroids.

In April 2005, the Veteran was provided with a VA skin examination.  The examiner noted that the condition was concentrated on his legs and buttocks, but also affected his knees, arms, hands, neck, and face.  Specifically, the examiner found multiple erythematous patches with overlying silvery scale and occasional mild fissuring, affecting 5 percent of the head, 20 percent of the face, 10 percent of the neck, 10 percent of the back, 10 percent of the chest, 5 percent of the abdomen, 33 percent of the hands, 10 percent of the upper extremities, and 20 percent of the legs.  This amounted to an estimated 18 percent of exposed body surface and 16 percent of total body surface affected by psoriasis.  The examiner also reported treatment with topical corticosteroids.  The Veteran denied use of any other corticosteroids, immunosuppressive drugs, or light therapy.  The notes show that the Veteran reported symptoms of pain but no itching, fever, or weight loss.  The examiner determined that the skin condition does not affect the Veteran's usual occupation, activities of daily living, or his recreational activities.

A private physician's statement dated January 2005 is present in the claims folder which states that the Veteran presented that same month with a thirteen year history of psoriasis of the guttate and plaque type.  The physician advised him to use tar soap, topical corticosteroid cream, and anti-fungal gel.

VA treatment records show treatment for a psoriatic rash, described as erythematous and scaly with diffuse dermatitis over areas of various sizes affecting his trunk, back, abdomen, arms, legs, and face.  See October 2005 and December 2005 VA treatment records.  In December 2005, the Veteran reported that he had at one point been taking a antimetabolite, but generally past treatments included topical corticosteroids and an anti-fungal gel.  See February 2006 VA treatment records.  In February 2006, the rashes were described as rust color plaques with scale elbows, knees, and wrists; guttate lesions on the trunk; and an inguinal area hyperpigmented macule with an active edge.  He also had pitting of toenails and fingernails.  In July 2006, the Veteran was given a new prescription for an alternate corticosteroid and was reportedly happy with the results.  

In October 2006, the Veteran was provided with a second VA examination.  The examiner reported that the condition has gotten progressively worse, and that it is generally worse in the spring and summer.  As noted in the VA treatment records, treatment over the past 12 months consisted of a topical corticosteroid cream.  The report notes that the Veteran was advised to seek light treatments, but did not as insurance would not cover them.  The examiner described the rash as pruritic, and the examiner also noted erythematous macules on the face, neck, elbows, knees, elbows, feet, and wrists, and guttate lesions on the trunk. The examiner determined that between 20 and 40 percent of both the exposed areas and the total body area were affected.

In December 2006, the Veteran's private physician submitted a statement asserting that the total body area affected by the Veteran's skin condition was 25 percent.  He also explained that the condition causes particular discomfort in the elbow and pubic-genital area and was also suffering from joint pain.  As such, he gave the opinion that the combination of the Veteran's joint pain and psoriasis could be "debilitating" and not merely uncomfortable. 

In May 2007, the Veteran sought additional VA treatment for his skin condition.  He complained of an itchy rash on the trunk of his body lasting one week.  The physician noted the presence of erythematous papules scattered over the trunk and upper thigh, but attributed them to fleas or chiggers and prescribed steroid cream.  He was seen by the dermatology department in June 2007.  His biopsy showed parapsoriasis on the lower abdomen and ankles with small rust solar plaques, on the elbows and knees with plaques, and with hypopigmentation on the dorsum on the arms.  In July 2007, the Veteran reported flare-ups with worsening redness.  During this month, he also began phototherapy.  At that time, his skin condition was described as stable, consisting of diffusely scattered three to six millimeter pink scaly macules, with a one and a half centimeter patch on his back; erythematous scaly patches in the nasolabial folds and behind the right ear; hypopigmented patches on the bilateral feet, involving almost the entire left foot; and hypopigmented macules on the bilateral hands.  

The Veteran was seen for a follow-up appointment in September 2007 after completing the eighteen treatments scheduled.  The notes state that his psoriasis showed marked improvement.  At that time he also reported using dovonex, a synthetic Vitamin D derivative, and triamcinolone, a corticosteroid.  Upon examination, he had generalized pink erythema; dry skin, thin erythematous plaques with scant scale on elbows; an erythematous plaque above the gluteal fold; numerous thin erythematous papules on the feet and ankles, some with scales; hypopoigmented patches on the bilateral feet, involving almost the entire left foot; and hypopigmented macules on the bilateral hands.  VA treatment notes from December 2007 show that the Veteran received a phototherapy machine for his home in order to more conveniently continue his treatment.

The Veteran was seen again in the dermatology clinic in February 2008 and May 2008.  Upon upper torso examination, the Veteran had well-defined scaling erythematous patches on the bilateral hands.  Otherwise, the notes indicate that the Veteran is well controlled with light therapy and that his trunk, abdomen, and buttocks are now without disease.  In May 2008, the notes show that he still had thin, scaling plaques on his hands and elbows and erythematous scaly patches scattered around the face.  His active medication list showed that he was still also prescribed topical corticosteroids at this time.

In September 2006, the Veteran submitted three lay statements from friends and family testifying to the existence and extent of the rash.  Reportedly, the rash was subject to flare-ups, affected a large area, and had spread to his legs over the previous year.  In December 2006, his wife submitted a statement asserting that at the time of their marriage in 1991, the rash was on the Veteran's hands, feet, legs, chest, arms, stomach, back, and buttocks, as well as around the eyes, ears, and other parts of the body.  She also stated that the rash has grown more extensive and darker since that time, specifically following his second deployment to the Gulf, after which she asserts the itching increased in severity and his rash became "100 percent more noticeable."  He also submitted photographic evidence documenting the extent of his skin condition.  The Board finds that the lay statements of record from the Veteran, his wife, and his friends are family are credible as they are consistent with the medical evidence of record.  The lay statements also constitute competent evidence as the Veteran, his wife, and his friends and family are competent to testify to the observable extent of the Veteran's rash.  See McCartt v. West, 12 Vet. App. 164, 167 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).

The evidence of record demonstrates that the Veteran is entitled to a 60 percent disability rating throughout the appellate period.  Under DC 7816, the Veteran is entitled to a 60 percent rating if "constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs" are required during the past twelve month period.  The Veteran's service treatment records, VA treatment records, and private treatment records all clearly show that the Veteran has constantly used topical corticosteroids to treat his psoriasis throughout the appellate period.  As such, a 60 percent rating is warranted for the entire appellate period such that it is not necessary to "stage" the Veteran's rating.  See Hart, 21 Vet. App. at 509-10.  This is the maximum rating allowable under this Diagnostic Code.

The Board has considered the applicability of DCs 7800 to 7805, as directed under DC 7816.  Of these six codes, only DC 7800 has a maximum disability rating of greater than 60 percent.  Under DC 7800, an 80 percent rating can assigned if there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  Visible or palpable tissue loss or gross distortion or asymmetry of the facial features do not appear in the descriptions of the Veteran's symptoms in his VA treatment records, private treatment records, and VA examination reports.  With regard to the characteristics of disfigurement, while the evidence clearly demonstrates the existence of hyperpigmented skin and skin of abnormal texture, specifically erythematous scaly patches in the nasolabial folds and behind the right ear, none of the other listed characteristics are substantiated by the Veteran's medical records as there is no evidence of scarring, missing tissue, or indurated and inflexible skin in the symptoms listed in the numerous treatment and examination reports.  As such, the Veteran is not entitled to an 80 percent rating under Diagnostic Code 7800.

The rating schedule represent as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's psoriasis are not shown to cause any impairment that is not already contemplated by Diagnostic Code 7816.  The symptoms of the spreading rash, itching, and extent of treatment required are clearly articulated as factors under the schedular rating code such that the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial rating of 60 percent, and not higher, for psoriasis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his back disorder, degenerative change of the left and right sacroiliac joints with disc protrusion at L3-4, L4-5, and L5-S1, is more severe than reflected by the rating currently assigned, and that, therefore, he is entitled to a higher rating.  In a November 2007 statement, submitted with his formal appeal, he asserted that his back pain had become increasingly severe.  The Veteran's VA examination was conducted in October 2006, nearly five years ago.  

Furthermore, the examination conducted in October 2006 is not adequate for rating purposes due to facially implausible errors in the recorded active range of motion data, which records active thoracolumbar flexion as 0 to 40 degrees without pain, with pain beginning at 50 degrees and passive thoracolumbar flexion as 0 to 45 degrees without pain, with pain beginning at 50 degrees.  Therefore, as recorded, the active range of motion data records ranges of motion without pain that exceed the base recorded ranges of motion.  As such, the Board finds that there is error in the October 2006 examination report.

Accordingly, as the active range of motion data records ranges of motion without pain that exceed the base recorded ranges of motion and the Veteran alleges that his back condition has become increasingly severe, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected disorder and obtain reliable range of motion data.  38 U.S.C.A. 
§  5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that examination nearly two years old is too remote to be contemporaneous where appellant submitted evidence indicating that the disability had worsened); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
  
Additionally, the Veteran should be provided with a VA examination for his hand, knee, and elbow pain.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist requires VA to provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that indicate that a current disorder may be associated with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation, or other association with military service.  Id. at 83. 

Here, the evidence of record clearly shows recurrent symptoms of joint pain, the Veteran's service treatment records show treatment for joint pain, and there is evidence in the record indicating that the Veteran's current joint pain may be caused by his service-connected psoriasis, his service in the Persian Gulf, or otherwise be connected to his active military service.  As such, he should be provided with an examination on remand in order to clarify the diagnosis of his joint pain and to obtain an etiological opinion.  The claim must be readjudicated with consideration of 38 C.F.R. § 3.317.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since May 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Nashville, Tennessee, dated since May 2008.

2.  Then, schedule the Veteran for a VA orthopedic/ neurological examination to determine the severity of his service-connected back disorder, degenerative change of the left and right sacroiliac joints with disc protrusion at L3-4, L4-5, and L5-S1.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected back disorder.  The examiner should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity and those symptoms.  

The examiner should report the range of motion of the lumbar spine, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected disability, to include the radiculopathy of the right and left lower extremities, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA rheumatology examination of his hands, elbows, and knees.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report if the claims file was reviewed.  All necessary tests should be conducted and all clinical findings reported in detail. 

The examiner should state whether or not the Veteran has a current disorder of the hands, elbows, and/or knees, and if so, the examiner must identify each disorder.  For each diagnosis, the examiner should indicate whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed disability had its onset during active service, is related to any in-service disease, event, or injury, or is otherwise etiologically related to active service.

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the hands, elbows, and/or knees was (a) caused or (b) aggravated by his service-connected psoriasis.  

If a disorder of the hands, elbows, and/or knees is not diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has an undiagnosed illness primarily manifested by signs or symptoms involving the joints as a consequence of his service in the Persian Gulf War.  

The examiner should specifically indicate whether or not joint pains are symptoms of a diagnosed disability or are attributable to an undiagnosed illness.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  With respect to the claim for service connection for an elbow, hand, and knee disorder, consideration must be given to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.   If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


